Citation Nr: 0500379	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  00-18 730	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a major depressive 
disorder and dysthymic disorder with anxiety symptoms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In June 2003, the Board granted a 30 percent schedular rating 
for the veteran's service-connected major depressive disorder 
and dysthymic disorder with anxiety symptoms.  That decision 
by the Board is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 
2002); see also VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
At the time of the June 2003 decision, the Board also 
remanded the discrete issue of an extraschedular rating to 
the RO for further assistance, development and adjudication.  
See VAOPGCPREC 6-96 (requiring that the Board remand the 
issue of entitlement to an extraschedular rating when further 
action by the RO is necessary); 38 C.F.R. § 20.1100(b) (2004) 
(The Board's remand of an issue/claim is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits as to that issue/claim).  The requested 
assistance, development and adjudication have been completed 
and the issue concerning an extraschedular rating has been 
returned to the Board for further appellate action.

The record further reflects that on July 14, 2004, the 
veteran underwent a VA psychiatric examination.  This VA 
examination report constitutes an informal claim for 
increase, and the date of that report is accepted as the date 
of receipt of such claim.  38 C.F.R. § 3.157(b)(1) (2004).  
By a rating decision, dated in August 2004, the RO granted a 
50 percent schedular rating for the veteran's service-
connected major depressive disorder and dysthymic disorder 
with anxiety symptoms.  The RO sent the veteran notice of 
this determination, along with a copy of the rating decision, 
and notice of his appellate rights in August 2004.  Inasmuch 
as the appeal period has not yet expired, and the veteran has 
not initiated an appeal contesting the award of the 50 
percent rating, the issue of whether the veteran is entitled 
to an increased evaluation under the regular schedular rating 
code is no longer a part of the current appeal.  Accordingly, 
the Board's appellate review will be limited to the issue 
listed on the title page.


FINDING OF FACT

The evidence of record does not show that the veteran's 
service-connected major depressive disorder and dysthymic 
disorder with anxiety symptoms presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission for an extraschedular rating for 
major depressive disorder and dysthymic disorder with anxiety 
symptoms have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1999 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in July 2000 and supplemental statements of the 
case in November 2002, April 2004 and August 2004, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, the December 1999 rating decision denied 
an increased evaluation for the veteran's service-connected 
psychiatric disability.  Only after that rating action was 
promulgated did the RO, in February 2004, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an extraschedular 
evaluation, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim. 

While the notice provided to the veteran in February 2004 was 
not given prior to the first RO adjudication of the claim in 
December 1999, the notice was provided by the RO after the 
June 2003 remand and prior to recertification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claim.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
obtainable outstanding information or evidence relevant to 
his claim.  See Desbrow v. Principi, No. 02-352 (U.S. Vet. 
App. May 4, 2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2004 VA letter and the April and August 2004 supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the February 2004 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records, as well as records regarding the 
veteran's employment.  The veteran has not alleged that there 
are any other obtainable outstanding records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

In July 1999, the veteran filed a new claim for an increased 
rating for his service-connected psychiatric disability.  At 
that time, his service-connected major depressive disorder 
and dysthymic disorder with anxiety symptoms was evaluated as 
10 percent disabling.  Subsequently, the aforementioned June 
2003 Board decision increased the veteran's rating to 30 
percent and remanded the issue of entitlement to an 
extraschedular evaluation.  Most recently, an August 2004 
rating decision increased the veteran's schedular evaluation 
to 50 percent, effective from July 14, 2004.

In support of this claim, the veteran has submitted private 
psychiatric evaluations and letters from his treating 
psychiatrist, D. Janeway, D.O., as well as letters and 
documentation regarding his employment as a social worker.  

An October 1999 psychiatric evaluation report, conducted by 
Dr. Janeway, a Board Certified psychiatrist, notes that the 
veteran has been under his care and treatment since April 
1999.  The report notes that the veteran had worked many 
years as a social worker and was presently employed full-time 
as a case manager and therapist at a drug rehabilitation 
clinic.  However, he was having difficulty keeping up with 
the demands of that job.  Dr. Janeway opined that the veteran 
was suffering from severe anxiety, worry, and stress related 
to his cardiac condition.  The diagnosis was generalized 
anxiety disorder with a Global Assessment of Functioning 
(GAF) score of 65.  Dr. Janeway recommended that the veteran 
reduce his work schedule to half time due to his difficulty 
handling the high degree of demands being placed on him, 
which, could in turn, have a deleterious effect on his 
health.  Dr. Janeway added that he did not believe that the 
veteran was in need of any psychotropic medication at that 
time.

An October 1999 VA examination report shows a diagnosis of 
dysthymic disorder with anxiety symptoms and a GAF score of 
69.  The VA examiner opined that the veteran was 
psychologically distressed as he reported; but that he was 
functioning admirably in his role as a husband, father, and 
full-time psychiatric social worker.  

A May 2000 statement from the veteran's employer notes that 
he was no longer a full-time employee and indicates that he 
would serve in the position of a Site Social Worker as an 
hourly-paid employee with part-time hours and reduced 
responsibilities.

In an August 2000 statement, Dr. Janeway indicates that while 
the veteran had suffered severe anxiety and depression since 
his cardiac illness, he also had an underlying mental 
disorder consisting of intermittent major depression and a 
constant generalized anxiety disorder.  Dr. Janeway opined 
that the combination of symptoms from the veteran's 
psychiatric disability made it impossible for him to function 
in a full-time capacity at his job.  He noted that the 
veteran was unable to keep up the pace with the demands 
placed upon him, and that he had currently cut his hours to 
half time. Dr. Janeway opined that there was a marked 
interference with the veteran's employment that had resulted 
in loss of income.  He added that the symptoms the veteran 
was experiencing were not mild or transient, as claimed by 
the October 1999 examiner, but that they were permanent and 
carried significant impact, not just during significant 
stress.

In an August 2000 statement, the veteran's employer noted 
that it was clear that the veteran could no longer handle 
responsibilities, as before, as there was concern that non- 
detectable stressors could affect his physical health.  His 
employer added that the veteran had been offered a special 
position due to the fact that he filled their immediate needs 
and one, which accommodated his physical requirements.

February and August 2002 statements from Dr. Janeway indicate 
that the veteran was still in regular psychiatric treatment 
for anxiety and depression, and that his chronic condition 
had been exacerbated by a coronary bypass graft surgery in 
December 2000.  He noted that the veteran was prescribed 
Prozac for this condition, which had recently worsened due to 
an exacerbation of his heart disease.

An August 2002 VA psychiatric examination report noted that 
the veteran reported working on a part-time basis, 
approximately 19 hours per week for a private company, and 
had no history of unemployment.  He described his work 
situation as "not bad," but he anticipated increased stress 
in the future.  The veteran related he had a hard time with 
stress, and, had felt overwhelmed by his workload in the past 
and had asked for a reduction of his hours.  When the 
examiner asked him if this was related to his fatigue from 
physical stress, the veteran insisted it was a result of his 
psychiatric disorder.  The examiner also reviewed the 
veteran's claims files and his private treating physician's 
evaluations.  The diagnosis was major depressive disorder and 
general anxiety disorder with a GAF score of 62, due to 
depression.

The August 2002 VA examiner opined that the veteran had both 
a major depressive disorder and a generalized anxiety 
disorder, and that they both stemmed from a core belief that 
he had to live up to a very high standard, and; if he did 
not, there would be catastrophic circumstances.  Because of 
this belief, the veteran was easily overwhelmed when asked to 
do tasks and became highly stressed in anticipation of 
potentially failing to complete them.  The examiner did not 
believe that the veteran's symptoms had worsened in the three 
years since his last VA evaluation in October 1999.  He 
concluded that the veteran had had stable employment since 
that time, working approximately 19 hours per week.

The veteran submitted consultant time sheets, dating from 
December 2003 to April 2004, and indicating the veteran 
worked approximately 5 to 12 hours a week.  In a May 2004 
letter he outlined his work history, indicating he had 
retired in July 1997 from a full-time position working as a 
social worker with VA.  He stated that he retired because of 
the stress of the work.  He then worked full-time at another 
position, from July 1997 until he reduced his hours in May 
2000.  Thereafter, he worked approximately 19 hours a week, 
until October 2003, when he further reduced his hours to 
approximately 10 hours a week.  

During his July 2004 VA psychiatric examination, the veteran 
indicated that he retired from his fulltime job as a 
psychiatric social worker in September 1997 at the request of 
his cardiologist.  The veteran indicated that the 
cardiologist made the request because of his anxiety related 
to the high expectations he made on himself.  He subsequently 
worked as an outpatient counselor in a drug and alcohol 
treatment program, but reduced his hours in May 2000 because 
he felt overwhelmed with the workload.  At the time of the 
examination he felt stressed by work that was overdue.  He 
also felt that he was no longer a valuable asset to the 
company.  His anxiety had led him to further reduce his hours 
to nine a week.  The examiner reviewed the veteran's claims 
file in addition to interviewing the veteran.  The diagnosis 
was moderate major depressive disorder and generalized 
anxiety disorder with current GAF score of 55 due to both 
depression and anxiety.  The examiner opined that, since the 
last VA examination, the veteran's longstanding symptoms 
appeared to have worsened slightly and were more debilitating 
to his occupational and social functioning.  His work had 
declined in quality and quantity.  

Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Review of the veteran's medical history and employment 
history leads the Board to determine that the preponderance 
of the evidence of record does not show that the veteran's 
service-connected psychiatric disability presents an 
exceptional or unusual disability picture to warrant an 
extraschedular evaluation.  The evidence of record does not 
show, nor does the veteran contend, that he has been 
hospitalized for his service-connected major depressive 
disorder and dysthymic disorder with anxiety symptoms.  
Moreover, while the evidence of record shows that the veteran 
has reduced his hours during the pendency of this appeal from 
full-time to approximately nine hours a week, the 
preponderance of the evidence does not indicate that this was 
caused solely by his service-connected psychiatric 
disability.  Although the records from the veteran and his 
employer indicate that he dramatically reduced his hours, the 
records do not clearly indicate that this was solely due to 
his service-connected psychiatric disability.  In fact the 
August 2000 statement notes that "non-detectable stressors 
could affect his physical health," and noted that his 
reduced hours would accommodate his physical requirements.

In making this determination, the Board also acknowledges Dr. 
Janeway's opinion that the veteran's psychiatric disability 
had resulted in marked interference with his employment.  
However, in evaluating the probative value of the competent 
medical evidence, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court 
has expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board finds the August 2002 and July 2004 VA medical 
opinions more persuasive than the opinion of Dr. Janeway 
because the opinions were rendered in conjunction with a 
complete review of the veteran's records as well as the 
examination results.  The reasoning behind the examiners' 
opinions was stated in relation to the examination findings 
and in relation to the other medical evidence of record, 
which was reviewed by the examiners.  The August 2000 opinion 
of Dr. Janeway, the veteran's treating physician, does not 
appear to be accompanied by an examination, and it is unclear 
which medical records, other than the October 1999 VA 
examination, he reviewed in conjunction with the opinion.  
Moreover, the Board finds it significant that Dr. Janeway, 
himself, provided the veteran with GAF scores indicative of 
no more than moderate disability and that concur with the GAF 
scores provided by the August 2002 and July 2004 examiners.  
The August 2002 examiner opined that the veteran's 
psychiatric disability had not worsened since the October 
1999 examination, when the veteran had been working full 
time.  Moreover, the July 2004 examiner opined that the 
veteran's psychiatric condition had only slightly worsened, 
as reflected in the subsequent increase in his evaluation.    
For the above mentioned reasons, the Board finds more 
probative the opinions of the August 2002 and July 2004 VA 
examiners than it does the opinion of Dr. Janeway.  

The Board notes that a certain degree of occupational 
impairment is contemplated in the prior 30 percent and 
current 50 percent ratings assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

The Board therefore finds that preponderance of the evidence 
shows that the veteran's psychiatric symptomatology has 
either remained stable or only slightly worsened during the 
pendency of this claim.  The Board also finds that the 
veteran has been adequately compensated under the regular 
scheduler standards for the employment interference caused by 
his service connected psychiatric disability.

Accordingly, although the veteran has described his adverse 
symptomatology as being so bad that he cannot work more than 
nine hours a week, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that his major depressive disorder and 
dysthymic disorder with anxiety symptoms, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment not dully compensated by the former 30 
percent, and the current 50 percent, disability ratings 
assigned by the RO.  Therefore, given the lack of evidence 
showing exceptional or unusual disability not contemplated by 
the former 30 percent, and the current 50 percent, disability 
rating already assigned the veteran, the Board concludes the 
criteria for submission for extra- schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), for a major depressive 
disorder and dysthymic disorder with anxiety symptoms, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


